DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/20, 12/21/20, 05/20/21, 09/07/21, 02/09/22 and 04/06/22 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rokitski et al. (US 2014/0104614; already of record) in view of  Ershov (US 7,885,309; already of record).
Regarding claims 1 and 14, Rokitski discloses, an illumination system (Figs. 1-3B) comprising: 
an optical source (105) configured to produce a light beam; and 
a spectral feature selection apparatus (150) arranged to interact with the light beam produced by the optical source, the spectral feature selection apparatus comprising: 
a dispersive optical element (380); 
a beam expander including a plurality of prisms (382, 384, 386, 388) arranged in a path between the dispersive optical element (380) and an aperture (Para. 0048, lines 10-13) through which the light beam of the optical source can pass; and 
at least one actuation system (352, 354, 356, 358) comprising a rapid actuator including a rotatable shaft to which a prism in the beam expander is fixed (Para. 0070-0072); wherein: 
the dispersive optical element and the beam expander are arranged such that the light beam of the optical source interacts with the aperture, the prisms, and the dispersive optical element along an optical path that lies in an XY plane of the apparatus (Para. 0070-0072); 
the rotatable shaft is configured to rotate about a shaft axis that is perpendicular to the XY plane and thereby causing the prism to rotate about a prism axis that is parallel with the shaft axis (Para. 0070-0072).
Rokitski does not disclose the rapid actuator lacks mechanical memory and lacks an energy ground state.
Ershov teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make the rapid actuator lacks mechanical memory and lacks an energy ground state (Col. 29, lines 8-25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rapid actuator lacks mechanical memory and lacks an energy ground state as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 2, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, a control system connected to the actuation system (185), and configured to send a signal to the actuation system instructing the rapid actuator to rotate the rotatable shaft to thereby rotate the prism fixed to the rotatable shaft. (Para. 0070-0072).
Regarding claim 3, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, the rapid actuator is associated with the prism that is farthest from the dispersive optical element and is the smallest prism within the beam expander (Para. 0070-0072).
Regarding claim 4, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, the rapid actuator is configured to move the prism fixed to the rotatable shaft by 15 degrees in less than 50 milliseconds (Para. 0070-0072).
Regarding claim 5, Rokitski in view of Ershov discloses and teaches as set forth above, and Ershov further teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make a center of mass of the prism fixed to the rotatable shaft is aligned with the shaft axis and the prism is fixed to the rotatable shaft such that it is directly rotated about its rotation axis as the rotatable shaft is rotated about its shaft axis (see 148, 580, 582 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 6, Rokitski in view of Ershov discloses and teaches as set forth above, and Ershov further teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make a center of mass of the prism fixed to the rotatable shaft is offset from the shaft axis (see 148, 580, 582 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 7, Rokitski in view of Ershov discloses and teaches as set forth above, and Ershov further teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make rotatable shaft is fixed to a first end of an arm and the prism fixed to the rotatable shaft is fixed to a second end of the arm (see 148, 580, 582 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 8, Rokitski in view of Ershov discloses and teaches as set forth above, and Ershov further teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make the prism fixed to the rotatable shaft is configured to be rotated about its center of mass and about the shaft axis (see 148, 580, 582 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 9, Rokitski in view of Ershov discloses and teaches as set forth above, and Ershov further teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make a rotational step of the rotatable shaft correlates to a rotational step of the prism fixed to the rotatable shaft, and the prism rotates by an incremental unit for each unit rotation of the rotatable shaft such that the prism rotates as fast as the rotational shaft (Col. 29, lines 8-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 10, Rokitski in view of Ershov discloses and teaches as set forth above, and Ershov further teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make the actuation system includes a motor controller configured to control a rotation of the rotatable shaft using variable-frequency drive control (Col. 29, lines 8-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 12, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, the rotatable shaft is configured to rotate about the shaft axis by 360.degree. (Para. 0070-0072).
Regarding claim 13, Rokitski in view of Ershov discloses and teaches as set forth above, and Ershov further teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make each location of the rotatable shaft is at the same energy as each of the other locations of the rotatable shaft, and the rotatable shaft lacks a preferred resting location with a low potential energy (Col. 29, lines 8-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the illumination system of Ershov in the illumination system of Rokitski since Ershov teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and costs.
Regarding claim 15, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, a control module in communication with the spectral feature selection apparatus, the control module configured to change a bandwidth of the light beam by sending a signal to the actuation system to thereby rotate the rotatable shaft of the rapid actuator and the prism connected to the rapid actuator (Para. 0028, 0061 and 0063).
Regarding claim 16, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, the rapid actuator is configured to change the bandwidth of the light beam from a first target value to a second target value and stabilize the bandwidth at the second target value in less than 50 milliseconds (ms) (Para. 0028, 0061 and 0063).
Regarding claim 17, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, the rapid actuator is configured to change the bandwidth of the light beam from a first target value to a second target value and stabilize the bandwidth at the second target value in a time that is less than a time between bursts of pulses of the light beam produced by the optical source (Para. 0028, 0061 and 0063).
Regarding claim 18, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, a measurement device configured to measure a bandwidth of the light beam output from the optical source, wherein rotation of the prism connected to the rapid actuator by a unit of rotation of the rotatable shaft causes a bandwidth of the light beam to change by an amount that is less than a resolution of the measurement device (Para. 0028, 0061 and 0063).
Regarding claim 19, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, the rapid actuator includes a piezoelectric motor (Para. 0072 and see 354, 356, 358).
Regarding claim 20, Rokitski in view of Ershov discloses and teaches as set forth above, and Rokitski further discloses, the optical source is a two-stage pulsed laser source that includes a master oscillator providing a seed light beam to a power amplifier, and the spectral feature selection apparatus receives the produced light beam from the master oscillator (Para. 0028, 0061 and 0063).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rokitski et al. (US 2014/0104614; already of record) in view of  Ershov (US 7,885,309; already of record) as applied to claim 1 above, in view of Miyamoto et al. (US 2019/0181607; already of record).
Rokitski in view of Ershov remains as applied to claim 1 above.
Rokitski in view of Ershov does not disclose the dispersive optical element and the beam expander are arranged in a Littrow configuration.
Miyamoto teaches, from the same field of endeavor that in an illumination system that it would have been desirable to make the dispersive optical element and the beam expander are arranged in a Littrow configuration (Para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dispersive optical element and the beam expander are arranged in a Littrow configuration as taught by the illumination system of Miyamoto in the combination of Rokitski in view of Ershov since Miyamoto teaches it is known to include this feature in an illumination system for the purpose of providing an illumination system with reduced size and enhanced resolution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        07/11/2022